Exhibit February 15, 2008 What is Mediware’s estimated market share in both the blood and medication management industries?Has this market share increased or decreased over the past year? As you know, Mediware is a “best of breed” vendor.We develop, market, license and implement clinical management information systems for the management of medication and blood in hospitals, blood centers and long-term care and behavioral health facilities.Additionally, with the acquisition of IMS, Mediware provides services focused on the recruitment of blood and blood products in the blood and plasma donor markets.Mediware markets its blood management products primarily in the United States.We market our medication management products in the United States and the United Kingdom. On the Blood Management side of our business, we have licensed our HCLL™ Transfusion product for use at over 300 hospital sites. In addition, our LifeTrak® solution supports more than 65 blood center and large hospital based donor facilities and the IMS solutions extend our reach to 32 of the approximately 100 stand-alone blood donor centers in the United States. Our medication management software products have been licensed for use at approximately 250 sites in the United States and for use at more than 250 sites in the United Kingdom.More than 50 of the medication management customer sites in the United States are long-term care or behavioral health facilities, which we believe is an important market segment for the growth of our MediMAR® software product. As you can see, we have a large number of products that address a number of very different markets.Generally, we believe we are the leading “best of breed” vendor in the markets we serve.However, competition in our industry and markets is intense and it is not always easy to measure the relative size of these markets.As a result, it is important for Mediware to continually evaluate the markets we are serving to ensure that we are focusing our marketing and sales efforts on the opportunities that provide Mediware the best opportunity to win.In fact, one of my early projects at Mediware has been to consider the markets we are serving with our products to help ensure that we are focusing our efforts in a manner that can maximize our results and increase our market share where we are best suited for success. Who are the main competitors in the blood management market? The blood management products compete primarily with vendors of laboratory information systems that provide a blood bank subsystem as part of their laboratory product, as well as other companies that market stand-alone blood bank systems.
